Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 29, 2022

                                        No. 04-21-00409-CR

                                 EX PARTE Mark HOWERTON,
                                         Appellant

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR2399
                            Honorable Michael E. Mery, Judge Presiding


                                           ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court